Title: From Thomas Jefferson to Gouverneur Morris, 12 July 1792
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia July 12. 1792.

My last to you was of the 16th. of June. Your favor of Apr. 25. from London was received yesterday just in time to be put into the hands of the President before he set out for Virginia. I shall follow him tomorrow, and not return till the last of September. Consequently I shall probably not write to you again before that date. The public papers will be regularly sent to you during my absence by Mr. Taylor chief clerk of my office, with whom this letter is left. We have nothing interesting to communicate but what you will see in them; except that the state of Vermont has lately made some vigorous movements to extend it’s jurisdiction nearer to the British posts than has hitherto been done. This has been the subject of a complaint from Mr. Hammond, and we shall endeavor to keep things quiet in hopes of voluntary justice from them.—We shall probably have no campaign against the Indians this year. There is some hope even of their accepting peace, and why they do not is wonderful, since we ask nothing for it. I am with great esteem & respect Dear Sir your most obedt. & most humble servt

Th: Jefferson

